OFFICE   OF THE   All-ORNEY     GENERAL   OF TEXAS
                       AUSTIN




                      0piai.a He. Q-7389
                      Ror ulntbr ‘OPnot the TexanPrl-
                            8w    Q8taaAudltorlrlegally
H0xlor6~0 c. li. C&vlm88 - pa@   2


          The plain, unamh~uow       lunsucr(~s
                                              of tM8   Article
aaEqnJls an asYsrwativ8 aasww to your qw8tiozl. ¶118 aoo-
01umblJ 18 aooontua?ad hy a oondderatica OS A.rtlcls6166~
omatlng tb ofS100 of Auditar tar tb FM8013Sp8tem -- last
nn*nee    -- mqllg, "It rholl be the duty OS 8wh Auditor to
mlxllt ml1 vowbr8  ad auuQunt.8far pay?mit out F appxwpria-
tht18 CmQ rw ttn 8upport 0r th8 m8m sperm.

          Rtsdlng theme two Artfulls together, it ir plclin
tb le g lsla tuz~ lntendmdluahbdltorto   8lgn oillvowhers
sor all paymsnts on &3ooumt OS tin Rl8oll Sy*tml, lftnwr ray-
ncnt 18 to be mu& Srom legl8lat~va rpp-oprlatlona, ar other
wallable fund8 OS fh, Sy8tmeutrat8owor.




APFUO'JEDSICP23, 196
/8/ Owl08 C. Ashley
FZZTSiZiEL
APFliOVliD
0FIKIoB -
BY /s/B. Ii, 8.